DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on November 10, 2020, Replacement Drawings filed on April 8, 2021, and thirteen Information Disclosure Statements filed on January 29, 2021, April 7, 2021, June 22, 2021, October 8, 2021, December 14, 2021, February 10, 2022, and May 24, 2022, respectively.  This action is made non-final.
2.	Claims 1-30 are pending in the case; Claims 1, 11, and 23 are independent claim.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
4.	The examiner acknowledges thirteen Information Disclosure Statements submitted between January 29, 2021 and May 24, 2022.  However, it should be noted that an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  The Information Disclosure Statements filed thus far contains over 2000 different U.S. Patent Documents, and several hundreds of other documents (foreign, NPL), without any discussion of their pertinence.  It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 form, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-5, 7, 8, 18-22, 27, 29, 33-35, 41, 42, 51, 52, 54, 55, 57, and 65 of U.S. Patent No. 11,368,327 B2 (hereinafter ‘327).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 1 corresponds to Claims 1 and 2 of ‘327 – both instant Claim 1 and Claims 1 and 2 of ‘327 recite “a system comprising: a plurality of premises devices located at a premises; a gateway device, located at the premises, configured to communicate with the plurality of premises devices; and a server located external to the premises devices and configured to: communicate with the gateway device; determine an event associated with a device that is not configured to communicate with the gateway device; and cause, based on the event and at least one automation rule of a plurality of automation rules, one or more actions of at least one of the premises devices.”  While Claims 1 and 2 of ‘327 also require “wherein the plurality of premises devices comprises at least one thermostat,” the combination of these claims read on instant Claim 1 which does not explicitly require the at least one thermostat.  Instant Claim 11 recites a method comprising similar steps/features as instant Claim 1, and Claims 34 and 35 of ‘327 read on instant Claim 11 in a similar manner.  Instant Claim 23 recites a device comprising similar steps/features as instant Claims 1 and 11, and is rejected under a similar rationale under Claims 1 and 2 of ‘327.     
	Instant dependent Claims 2-10 (and similarly, Claims 12-22 and 24-30) correspond to Claims 33, 21, 22, 3 and 4, 5, 7 and 8, 18 and 19 (and/or 20), 27, and 29 of ‘327, respectively (similarly, method dependent claims correspond to at least Claims 42, 57, 42, 54, 41, 44, 46, 51, 52, 55, 65, respectively).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 23 recites “the gateway device” and “at least one of the premises devices”, but there is insufficient antecedent basis for “the gateway device” and “the premises devices” in the claim.  In addition, Claim 23 is directed to “a device comprising” but further recites “determine an event associated with a device…” but it is not clear what device is being referenced here.  Dependent Claim 24 recites “communicate with the server…” but there is improper antecedent basis for the server in the claim.
Dependent Claims 24-30 are rejected as they fail to cure the deficiencies of Claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179